Case: 11-60197     Document: 00511797348         Page: 1     Date Filed: 03/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 22, 2012
                                     No. 11-60197
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

AUDREY DENISE ROBERTSON,

                                                  Plaintiff-Appellant

v.

MINNIE COLEMAN, Lieutenant; WARDEN KEVIN JACKSON,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:10-CV-98


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, Audrey Denise Robertson, Mississippi prisoner
# K9439, appeals the dismissal of her complaint against prison officials for
harassment. After Robertson and the Government consented to proceeding
before the magistrate judge pursuant to 28 U.S.C. § 636(c), the magistrate judge
determined that Robertson failed to exhaust administrative remedies and to
allege a constitutional violation. The magistrate judge dismissed her suit as
frivolous.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60197     Document: 00511797348       Page: 2    Date Filed: 03/22/2012

                                    No. 11-60197

      Robertson’s brief describes the alleged harassment, notes that the district
court did not call certain witnesses to testify, and asserts that she did not receive
the defendants’ motion to dismiss and was not instructed to answer it. She does
not discuss whether she exhausted her claims or whether the defendants’ actions
amounted to a constitutional violation. She also fails to cite to the district court
record.
      The appellant’s brief must contain her “contentions and the reasons for
them, with citations to the authorities and parts of the record on which [she]
relies.” FED. R. APP. P. 28(a)(9)(A). Although we liberally construe pro se briefs,
arguments must be briefed sufficiently to be preserved. Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993).          Robertson’s failure to address the
magistrate judge’s grounds for dismissing her claims, “without even the slightest
identification of any error in [the district court’s] legal analysis or its application
to [her] suit . . ., is the same as if [s]he had not appealed that judgment.”
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Accordingly, the appeal is DISMISSED AS FRIVOLOUS. See id.; 5TH
CIR. R. 42.2.
      Both the dismissal of Robertson’s suit in the district court and the
dismissal of this appeal count as strikes for purposes of 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).                 Robertson is
WARNED that, once she accumulates three strikes, she may not proceed in
forma pauperis in any civil action or appeal filed while she is incarcerated or
detained in any facility unless she is under imminent danger of serious physical
injury. See § 1915(g).




                                          2